                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      TONY WOO, et al.,                              Case No. 19-cv-07042-MMC
                                  7                    Plaintiffs,                      ORDER DENYING AS MOOT
                                                                                        DEFENDANT'S MOTION TO DISMISS;
                                  8             v.                                      VACATING HEARING
                                  9      AMERICAN HONDA MOTOR CO.,
                                         INC.,
                                  10
                                                       Defendant.
                                  11

                                  12          Before the Court is defendant's Motion to Dismiss, filed January 30, 2020,
Northern District of California
 United States District Court




                                  13   whereby defendant, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

                                  14   Procedure, seeks dismissal of plaintiffs' initial complaint. On February 13, 2020, plaintiffs

                                  15   filed a First Amended Complaint.

                                  16          A party may amend a pleading "once as a matter of course within . . . 21 days after

                                  17   service of a responsive pleading or 21 days after service of a motion under Rule 12(b),

                                  18   (e), or (f), whichever is earlier." See Fed. R. Civ. P. 15(a)(1). "[A]n amended pleading

                                  19   supersedes the original, the latter being treated thereafter as non-existent." Bullen v. De

                                  20   Bretteville, 239 F.2d 824, 833 (9th Cir. 1956), cert. denied, 353 U.S. 947 (1957).

                                  21          In the instant case, plaintiffs filed their First Amended Complaint within 21 days

                                  22   after service of defendant's motion to dismiss, and, consequently, were entitled to amend

                                  23   as of right. See Fed. R. Civ. P. 15(a)(1).

                                  24          Accordingly, the Court hereby DENIES as moot defendant's motion to dismiss the

                                  25   initial complaint and VACATES the hearing scheduled for March 6, 2020.

                                  26          IT IS SO ORDERED.

                                  27   Dated: February 27, 2020
                                                                                               MAXINE M. CHESNEY
                                  28                                                           United States District Judge
